___________

                                    No. 96-1011
                                    ___________

Kenneth J. Murchison,                    *
                                         *
              Appellant,                 *   Appeal from the United States
                                         *   District Court for the
     v.                                  *   District of North Dakota.
                                         *
United States of America,                *           [UNPUBLISHED]
                                         *
              Appellee.                  *


                                    ___________

                     Submitted:     July 17, 1996

                           Filed:   July 26, 1996
                                    ___________

Before BEAM, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.


     Kenneth J. Murchison appeals from the district court's1 denial of his
28 U.S.C. § 2255 motion.      After carefully reviewing the record before us
and the parties' briefs, we conclude the District Court's judgment was
correct.   Accordingly, we affirm.     See 8th Cir. R. 47B.   We also deny the
government's motion to supplement the record on appeal.




     1
     The Honorable Patrick A. Conmy, United States District Judge
for the District of North Dakota, adopting the report and
recommendation of the Honorable Dwight C. H. Kautzmann, United
States Magistrate Judge for the District of North Dakota.
A true copy.


     Attest:


          CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-